In the United States Court of Federal Claims
                                       No. 15-1549C
                               (E-Filed: December 20, 2019)

                                             )
 UNIVERSITY OF SOUTH                         )
 FLORIDA, BOARD OF TRUSTEES,                 )
                                             )
                                                    Patent; Invalidity and Government
                       Plaintiff,            )
                                                    License Defenses Challenged by
                                             )
                                                    Plaintiff’s Motions for Partial
 v.                                          )
                                                    Summary Judgment; RCFC 56;
                                             )
                                                    Genuine Disputes of Material Fact.
 THE UNITED STATES,                          )
                                             )
                       Defendant.            )
                                             )

Steven B. Kelber, Washington, DC, for plaintiff. Jerry Stouck, Washington, DC, of
counsel.

Walter W. Brown, Senior Litigation Counsel, with whom were Joseph H. Hunt, Assistant
Attorney General, and Gary L. Hausken, Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, DC, for defendant.

                                          OPINION

CAMPBELL-SMITH, Judge.

        In this patent infringement suit, the court has before it the parties’ briefing of four
motions for partial summary judgment filed by plaintiff, which address various defenses
raised by defendant against plaintiff’s infringement contentions based on United States
Patent No. 5,898,094, hereinafter the ’094 patent. The court has considered the following
filings: (1) plaintiff’s final infringement contentions, ECF No. 105; (2) defendant’s final
invalidity contentions, ECF No. 106; (3) plaintiff’s motion for partial summary judgment
asserting that “Claims 7, 8, 10 and 11 Are Not Invalid under 35 U.S.C. § 112” (Section
112 Motion), ECF No. 116; (4) plaintiff’s motion for partial summary judgment asserting
that the “Patent . . . Is Not Invalid by Reason of Prior Inventorship [under] 35 U.S.C.
§ 102(g)” (Section 102(g) Motion), ECF No. 117; (5) plaintiff’s motion for partial
summary judgment asserting that the “United States Does Not Enjoy a License under 35
U.S.C. § 202” (Section 202 Motion), ECF No. 118; (6) plaintiff’s motion for partial
summary judgment asserting that the “Patent . . . is Entitled to an Effective Filing Date of
October 21, 1996” (Effective Date Motion), ECF No. 119; (7) plaintiff’s exhibits, ECF
No. 121; (8) defendant’s response to Section 112 Motion, ECF No. 129; (9) defendant’s
opposition to Section 102(g) Motion, ECF No. 130; (10) defendant’s opposition to
Section 202 Motion, ECF No. 131; (11) defendant’s opposition to Effective Date Motion,
ECF No. 132; (12) defendant’s exhibits, ECF No. 134; (13) plaintiff’s reply in support of
Effective Date Motion, ECF No. 135; (14) plaintiff’s reply in support of Section 202
Motion, ECF No. 136; (15) plaintiff’s reply in support of Section 102(g) Motion, ECF
No. 137; (16) plaintiff’s submission of recent authority, ECF No. 138; (17) defendant’s
supplemental response to plaintiff’s submission of recent authority, ECF No. 140; and
(18) plaintiff’s supplemental reply brief, ECF No. 141. Oral argument was deemed
unnecessary. Plaintiff’s four motions for partial summary judgment are ripe for decision.
For the reasons set forth below, all of plaintiff’s motions for partial summary judgment
are DENIED.

I.     Background

        Plaintiff University of South Florida, Board of Trustees (USF) holds the rights to
the ’094 patent, which is titled “Transgenic Mice Expressing APPK670N,M671L and a
Mutant Presenilin Transgenes.” ECF No. 121-10 at 2-12. The ’094 patent issued on
April 27, 1999. Id. at 2. The invention in the ’094 patent is presented in fourteen claims.
Id. at 11-12. The claims all discuss a “transgenic mouse” or the methods for screening
transgenes and/or for preparing the transgenic mice, id., which are also sometimes
described as “doubly transgenic” mice, id. at 8. Such mice are of utility in the research of
Alzheimer’s Disease (AD) and other neurodegenerative disorders. Id. at 5.

         On December 28, 2015, plaintiff filed suit under 28 U.S.C. § 1498(a) (2012),
seeking “recovery of monetary compensation for the unlicensed use, manufacture and
infringement by or on behalf of the United States of” the ’094 patent. ECF No. 1 at 1
(complaint). Plaintiff asserts that all fourteen of the claims in the ’094 patent have been
infringed by the United States, although plaintiff will only rely on claims 1, 3, 5, and 7-13
as it attempts to prove in this suit that these particular claims have been infringed. ECF
No. 105 at 1.

       The court will not discuss, in detail, the science underlying the invention in the
’094 patent, because each of plaintiff’s motions has a narrow focus on a legal question.
The court also finds it unnecessary to relate the lengthy procedural history of this matter.
The disputes now before the court are premised on plaintiff’s final infringement
contentions, ECF No. 105, and defendant’s final invalidity contentions, ECF No. 106.

       According to defendant, the ’094 patent describes a transgenic mouse with two
useful mutations: a mutation involving the Amyloid Precursor Protein (APP) gene and
another mutation involving the presenilin-1 (PS-1) gene, located on chromosomes 21 and
14, respectively. ECF No. 106 at 7 & n.8. In defendant’s view, the “resulting ’094
Patent discloses a single transgenic mouse strain that produces (‘expresses’) one


                                             2
particular APP mutation (APPswe) and one particular PS-1 mutation (M146L) such that
the mouse has accelerated brain deposition of Aβ protein.” Id. at 12; see also id. at 8
(explaining that the APPswe mutation references a mutation that was “isolated in two
Swedish families”). The accumulation of brain deposits of Aβ protein, hereinafter Aβ,
Aβ-42, or amyloid deposits/plaques, is linked to Alzheimer’s Disease. Id. at 6.

        Plaintiff does not concur with defendant’s interpretation of the ’094 patent. The
invention has been infringed, in plaintiff’s view, because “each of the accused
[transgenic] mice comprises a transgene encoding the APP gene with site mutations
K670N and M671L (together often referred to as the APPswe or Swedish mutation) and a
mutant presenilin transgene, both transgenes operatively linked to promoters so that the
accused [transgenic] mice express both transgenes.” ECF No. 105 at 1-2. It is not
important, for the purposes of this opinion, to address the parties’ dispute as to the scope
of the invention in the ’094 patent.

       Plaintiff’s four motions for partial summary judgment are focused on eliminating
four challenges to either the validity of the ’094 patent or plaintiff’s infringement
contentions. These challenges, and others, were raised, or at least mentioned, in the
government’s final invalidity contentions filing, ECF No. 106. Once the court has
resolved plaintiff’s four motions for partial summary judgment, the parties will undertake
expert discovery and trial preparation. See ECF No. 127 (scheduling order).

        For their arguments regarding three of defendant’s four challenges to the ’094
patent and plaintiff’s infringement contentions, the parties agree that this case is governed
by statutes that were in place in 1999, because the ’094 patent issued on April 27, 1999,
not by various revisions to those statutes instituted by the Leahy-Smith America Invents
Act, Pub. L. No. 112-29, 125 Stat. 284 (2011) (AIA). ECF No. 106 at 15 n.22; ECF No.
116 at 1 n.1; ECF No. 117 at 6 n.2; ECF No. 119 at 1 n.2. For plaintiff’s Section 202
Motion, ECF No. 118, the parties have not specified what version of the United States
Code applies. For the court’s discussion of plaintiff’s Section 202 Motion, the court
relies on 35 U.S.C. §§ 201-202 (1994). The court turns, first, to the standard of review
for summary judgment motions. The court will then consider each of plaintiff’s motions
for partial summary judgment, in turn.

II.    Legal Standard

        According to the Rules of the United States Court of Federal Claims (RCFC),
summary judgment is appropriate “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” RCFC
56(a). “[A]ll evidence must be viewed in the light most favorable to the nonmoving
party, and all reasonable factual inferences should be drawn in favor of the nonmoving
party.” Dairyland Power Coop. v. United States, 16 F.3d 1197, 1202 (Fed. Cir. 1994)
(citations omitted).



                                             3
        The Supreme Court of the United States has instructed that “the mere existence of
some alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no genuine
issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).
A genuine dispute of material fact is one that could “affect the outcome” of the litigation.
Id. at 248.

       A summary judgment motion is properly granted against a party who fails to make
a showing sufficient to establish the existence of an essential element to that party’s case
and for which that party bears the burden of proof at trial. Celotex Corp. v. Catrett, 477
U.S. 317, 324 (1986). A nonmovant will not defeat a motion for summary judgment
“unless there is sufficient evidence favoring the nonmoving party for [the fact-finder] to
return a verdict for that party.” Anderson, 477 U.S. at 249 (citation omitted). “A
nonmoving party’s failure of proof concerning the existence of an element essential to its
case on which the nonmoving party will bear the burden of proof at trial necessarily
renders all other facts immaterial and entitles the moving party to summary judgment as a
matter of law.” Dairyland Power, 16 F.3d at 1202 (citing Celotex, 477 U.S. at 323).

III.   Analysis

       A.     Section 112 Motion (asserting that claims 7, 8, 10, and 11 are not invalid
              under 35 U.S.C. § 112 (1994))

        Plaintiff asserts that “Claims 7, 8, 10 and 11 of the patent-in-suit . . . are not
invalid by reason of failure to satisfy the written description and enabling disclosure
requirement of 35 U.S.C. §112, first paragraph.” ECF No. 116 at 1 (citing 35 U.S.C.
§ 112, ¶ 1 (1994)) (footnote omitted). Plaintiff references in its motion defendant’s final
invalidity contentions, ECF No. 106. Defendant has withdrawn this particular invalidity
challenge to the ’094 patent. See ECF No. 129 at 1. Because defendant has withdrawn
its challenge to “claims 7, 8, 10 and 11 of the ’094 patent . . . for failure to satisfy the
written description and enabling disclosure requirement of 35 U.S.C. §112, first
paragraph,” ECF No. 129 at 1, the court denies plaintiff’s Section 112 Motion, ECF No.
116, as moot. 1

       B.     Section 102(g) Motion (asserting that the ’094 patent is not invalid by
              reason of prior inventorship under 35 U.S.C. § 102(g) (1994))



1
       Although plaintiff sees the withdrawal of this infringement defense as the government’s
concession that the’094 patent meets all requirements of section 112, ¶ 1, ECF No. 135 at 1,
defendant avers that the government has made no such concession, ECF No. 129 at 1. The court
does not reach the topic of the government’s alleged concession regarding section 112 in this
opinion.


                                              4
       Plaintiff’s Section 102(g) Motion focuses on the efforts of two teams of scientists
to produce doubly transgenic mice that would be useful in AD research. The inventors
who filed the ’094 patent, Dr. John Hardy and Dr. Karen Duff, led the Hardy/Duff team
at the University of South Florida. ECF No. 117 at 5, 8-9. Dr. David Borchelt and Dr.
Sangram Sisodia at Johns Hopkins University, along with other colleagues, were the
Borchelt team, who were also breeding and studying transgenic mice. Id. at 5, 10-12.
One of defendant’s invalidity challenges to the ’094 patent, under 35 U.S.C. § 102(g)
(1994), relies on the allegation that the Borchelt team was the prior inventor of the
invention described in Claims 7, 8, 10, and 11 of the ’094 patent. ECF No. 106 at 14-17.

        Plaintiff’s Section 102(g) Motion argues that Dr. Borchelt did not have a
conception of the invention in the ’094 patent before April 25, 1997, when, at the latest,
the Hardy/Duff team achieved reduction to practice of the invention. ECF No. 117 at
15-16. This factual assertion is the basis for plaintiff’s conclusion that no prior
inventorship, under section 102(g) and Hitzeman v. Rutter, 243 F.3d 1345 (Fed. Cir.
2001), invalidates the ’094 patent. ECF No. 117 at 15-18. The dominant theme in
plaintiff’s motion is that Dr. Borchelt did not conceive of the invention within a time-
frame that could possibly invalidate the ’094 patent. Id. at 5, 10-12, 15-20.

        Plaintiff asserts only one argument that would permit the entry of partial summary
judgment on this invalidity defense brought by defendant. 2 Plaintiff contends that
because there are no genuine disputes of material fact as to the timing of Dr. Borchelt’s
conception of the invention in the Claims 7, 8, 10, and 11 of the ’094 patent, plaintiff is
entitled to summary judgment as a matter of law on defendant’s section 102(g) challenge
to the ’094 patent. See id. at 15 (“The undisputed facts show this is not something the
United States can prove.”). Plaintiff’s Section 102(g) Motion cannot be granted,
however, because there are genuine disputes of material fact regarding the timing of Dr.
Borchelt’s conception of the invention in the ’094 patent.

               1.      Prior Inventorship Invalidity, Based on Conception Prior to a
                       Competitor’s Reduction to Practice

        The narrow question here is whether the Borchelt team conceived of the invention
described in Claims 7, 8, 10, and 11 of the ’094 patent before April 25, 1997. As alleged
by defendant, prior inventorship is demonstrated by the Borchelt team having been “‘the
first party to conceive of the invention and then [having] exercised reasonable diligence
in reducing that invention to practice.’” ECF No. 130 at 26 (quoting Mycogen Plant Sci.,
Inc. v. Monsanto Co., 243 F.3d 1316, 1332 (Fed. Cir. 2001)). When attempting to
overcome this type of prior inventorship invalidity defense, a patentee, such as USF,
could challenge its competitor’s date of conception, as well as the competitor’s

2
       Plaintiff also raises a new argument in its reply brief which, as discussed infra, is waived
as untimely.


                                                 5
“reasonable diligence” and “reduction to practice” of the invention. See 35 U.S.C.
§ 102(g) (1994) (noting that for prior inventorship questions, “there shall be considered
not only the respective dates of conception and reduction to practice of the invention, but
also the reasonable diligence of one who was first to conceive and last to reduce to
practice, from a time prior to conception by the other”); see also ECF No. 130 at 38
(citing Monsanto Co. v. Mycogen Plant Sci., Inc., 261 F.3d 1356, 1369 (Fed. Cir. 2001),
for the “reasonable diligence” requirement for prior inventorship invalidity); id. (citing
Teva Pharm. Indus. Ltd. v. AstraZeneca Pharm. LP, 661 F.3d 1378, 1383 (Fed. Cir.
2011), for the “reduction to practice” requirement for prior inventorship invalidity).
Because plaintiff’s Section 102(g) Motion focuses solely on the conception issue, the
facts relevant to the timing of the Borchelt team’s conception of the invention inform the
resolution of plaintiff’s motion.

              2.     Conception Caselaw

        The parties cite to a number of cases which discuss the aspects of conception that
are relevant to defendant’s prior inventorship challenge to the ’094 patent. Among these
cases are Hitzeman, cited by plaintiff, ECF No. 117 at 15-16, 18; ECF No. 137 at 4-5,
and Burroughs Wellcome Co. v. Barr Labs., Inc., 40 F.3d 1223 (Fed. Cir. 1994), cited by
defendant, ECF No. 130 at 31, 35. Although Hitzeman and Burroughs Wellcome are not
in conflict, the court finds that Burroughs Wellcome presents the articulation of the law
that is most instructive here.

        The court notes that in Hitzeman, the Federal Circuit itself describes Burroughs
Wellcome as providing the articulation of the “legal standard for conception.” Hitzeman,
243 F.3d at 1356. Thus, although Hitzeman is relevant precedent for this case, it is not
essential to apply Hitzeman when addressing the elements of conception in the context of
plaintiff’s Section 102(g) Motion.

       The Federal Circuit’s definition of “conception” includes this statement:

       It is the formation in the mind of the inventor, of a definite and permanent
       idea of the complete and operative invention, as it is hereafter to be applied
       in practice. Conception is complete only when the idea is so clearly defined
       in the inventor’s mind that only ordinary skill would be necessary to reduce
       the invention to practice, without extensive research or experimentation.

Burroughs Wellcome, 40 F.3d at 1228 (internal quotations and citations omitted). The
Federal Circuit offered additional commentary:

       An idea is definite and permanent when the inventor has a specific, settled
       idea, a particular solution to the problem at hand, not just a general goal or
       research plan he hopes to pursue. The conception analysis necessarily turns
       on the inventor’s ability to describe his invention with particularity. Until he


                                              6
       can do so, he cannot prove possession of the complete mental picture of the
       invention. These rules ensure that patent rights attach only when an idea is
       so far developed that the inventor can point to a definite, particular invention.

Id. (citations omitted). Further, the Federal Circuit noted that “an inventor need not know
that his invention will work for conception to be complete. He need only show that he
had the idea; the discovery that an invention actually works is part of its reduction to
practice.” Id. (citations omitted).

        Two other aspects of conception, as used in a prior inventorship invalidity defense,
are made clear by the parties’ citation to precedent. First, the evidence of conception
must show that the putative prior inventor’s “completed thought [was] expressed in such
clear terms as to enable those skilled in the art to make the invention.” Coleman v.
Dines, 754 F.2d 353, 359 (Fed. Cir. 1985) (internal quotations and citation omitted); see
ECF No. 130 at 29 (citing Coleman); ECF No. 137 at 4 (citing Coleman). Second, the
prior inventor must be shown to have possessed a contemporaneous “recognition or
appreciation of the existence of the [invention].” Silvestri v. Grant, 496 F.2d 593, 597
(C.C.P.A. 1974) (citations omitted); see ECF No. 130 at 31 (citing Silvestri).

              3.     Conception Not Always Susceptible to Resolution on Summary
                     Judgment

        Plaintiff acknowledges that conception “may be difficult to resolve in the absence
of testimony.” ECF No. 137 at 1 (citing generally to Fox Grp., Inc. v. Cree, Inc., 700
F.3d 1300 (Fed. Cir. 2012)). In this case, the conception issue which is relevant to
Claims 7, 8, 10, and 11 of the ’094 patent requires a close examination of the evidence
proffered by the parties regarding the research activities and communications of Dr.
Borchelt and the Borchelt team. In analogous cases, the Federal Circuit has held that
conflicting evidence would require further factual development before conception could
be proved or disproved. For example, in Burroughs Wellcome, the invention of a drug
that would boost T-cells in HIV-positive patients could not be clearly proved to have
been “conceived” of by certain researchers until further factual development had
occurred at the trial court level. 40 F.3d at 1232. Judgment entered by the district court
for the moving party on the issue of conception in that case, for that particular patent, was
inappropriate because the evidence was mixed and favorable inferences were to be
accorded to the nonmoving party. Id.

         In an analogous decision, the Federal Circuit again held that summary judgment
should not have been entered on the conception issue. Invitrogen Corp. v. Clontech
Labs., Inc., 429 F.3d 1052 (Fed. Cir. 2005). In Invitrogen, the patentee was “not . . . the
first to explore the” science of its invention. Id. at 1058. An alleged infringer convinced
the district court that a team of researchers at Columbia University had conceived of the
invention so as to invalidate Invitrogen’s patent pursuant to the prior inventorship
provision of section 102(g). Id. at 1058-60. The Federal Circuit disagreed, because, in


                                              7
part, the district court ignored genuine issues of material fact as to the conception of the
invention by the Columbia researchers. Id. at 1057, 1063-69. Indeed, neither party could
prevail on the conception issue at the summary judgment phase of that litigation. Id. at
1069.

        Simply put, a summary judgment motion, from either party, which attempts to
establish or disprove conception by a team of researchers may be defeated if there are
genuine disputes of material fact. The court notes, too, that as regards plaintiff’s Section
102(g) Motion in this case, all favorable factual inferences must be accorded defendant,
the nonmovant. See id. (noting in the Invitrogen case that “the factual inferences must be
drawn adverse to” the party moving for summary judgment on the conception issue).
Defendant’s evidence regarding conception by the Borchelt team, however, must itself be
adequate to support an inference of conception in order to create a genuine dispute of
material fact. See Creative Compounds, LLC v. Starmark Labs., 651 F.3d 1303, 1312-13
(Fed. Cir. 2011) (finding that a speculative email as to the potential viability of a method
for producing a certain dietary supplement was not sufficient to create a genuine issue of
material fact regarding conception for the purpose of a section 102(g) invalidity
challenge). In other words, failure to adduce sufficient evidence in support of prior
inventorship can justify summary judgment in favor of the patentee, because the
challenger of the patent bears the burden of proof on its invalidity defense. See, e.g.,
Apotex USA, Inc. v. Merck & Co., 254 F.3d 1031, 1036 (Fed. Cir. 2001) (stating that
“the party challenging a patent must prove facts supporting a determination of invalidity
by clear and convincing evidence” (citing Am. Hoist & Derrick Co. v. Sowa & Sons,
Inc., 725 F.2d 1350, 1360 (Fed. Cir. 1984))).

              4.     Genuine Disputes of Material Fact in the Evidence of Conception by
                     the Borchelt Team

        The court reviews here the parties’ principal sources of evidence addressing the
question of whether the Borchelt team possessed conception of the invention in Claims 7,
8, 10, and 11 of the ’094 patent before April 25, 1997. The parties rely extensively on
statements made by Dr. Borchelt in his deposition, ECF No. 121-2, and in a declaration
submitted in support of defendant’s opposition to plaintiff’s Section 102(g) Motion, ECF
No. 134-14. Defendant also relies extensively on Dr. Borchelt’s laboratory notebooks to
establish the dates of certain research activities. ECF No. 134-3; ECF No. 134-5; ECF
No. 134-6. Finally, defendant relies on contemporaneous documentation of Dr.
Borchelt’s research activities, such as documents related to his National Institutes of
Health (NIH) grants, to indicate the objectives and timing of some of Dr. Borchelt’s
research. ECF No. 134-12. As the court explains infra, when defendant is accorded all
reasonable favorable inferences as to the meaning of this evidence, genuine disputes of
material fact prevent the entry of summary judgment in favor of plaintiff on its Section
102(g) Motion.




                                             8
       The court has compared the text of Dr. Borchelt’s deposition with the conclusions
drawn by the parties based on excerpts from his deposition. In the court’s view, Dr.
Borchelt’s deposition testimony is not conclusive as to the conception issue. Indeed, the
parties’ own briefs show that Dr. Borchelt’s deposition testimony can be read in a
number of ways.

        Plaintiff contends that Dr. “Borchelt testified he made the conscious decision NOT
to pursue research into th[e] subject matter [of the ’094 patent] for a very clear and
understandable reason.” ECF No. 117 at 5. According to plaintiff, Dr. “Borchelt’s group
made a decision in 1996 not to wait to conduct experiments on doubly transgenic mice to
see if they would form amyloid plaques or deposits earlier than the parental lines because
it would take too much time to age the mice, and Borchelt wanted to publish something
new before then.” Id. at 10-11 (citing ECF No. 121-2 at 11) (deposition transcript of Dr.
David Borchelt). Plaintiff concludes that Dr. “Borchelt himself testified that he did not
make or have that conception [of doubly transgenic mice showing accelerated AD
pathology] in 1996.” Id. at 16.

       Defendant characterizes plaintiff’s argument as a distortion and misrepresentation
of Dr. Borchelt’s statements. ECF No. 130 at 8, 12. According to defendant, Dr.
Borchelt’s deposition testimony shows that he bred mice for the study of amyloid
deposits at an early stage of his research. Id. at 19 (citing ECF No. 121-2 at 18, 38).
Thus, defendant concludes that “Dr. Borchelt made clear that his group was seeking to
make models that exhibited aspects of the pathology for Alzheimer’s disease, particularly
accelerated Aβ deposition (or plaques), so as to better understand the mechanisms of the
disease.” Id. at 32 (citing ECF No. 121-2 at 8-9, 23).

        It would not be appropriate for the court to weigh the evidence in Dr. Borchelt’s
deposition testimony during the summary judgment phase of this litigation. Anderson,
477 U.S. at 255. The Borchelt team’s possession, or lack of possession, of the conception
of the invention before April 25, 1997, is the subject of a genuine dispute of material fact
when Dr. Borchelt’s deposition testimony relevant to this topic is considered. Further,
the other types of evidence relied upon by the parties also give rise to genuine disputes of
material fact.

       Plaintiff seeks to discount Dr. Borchelt’s declaration: “The Government’s efforts
to pursue further testimony from Dr. Borchelt after his deposition was concluded offers
no suggestion, much less evidence, that Dr. Borchelt and his co-workers understood or
appreciated the doubly transgenic mice they were breeding would exhibit accelerated
Alzheimer’s Disease related pathology.” ECF No. 137 at 6. Indeed, plaintiff
characterizes Dr. Borchelt’s declaration as “ex parte inadmissible hearsay.” Id. at 8.
Defendant, on the other hand, points to Dr. Borchelt’s declaration as evidence that helps
to establish the timing and nature of Dr. Borchelt’s research activities. ECF No. 130 at
35-36 (citing ECF No. 134-14 at 3-4) (Declaration of Dr. David Borchelt). In the court’s



                                             9
view, the statements in Dr. Borchelt’s declaration, coupled with his deposition testimony,
create genuine disputes of material facts on the conception issue.

        Lastly, the court considers the contemporaneous documentation relied upon by
defendant, which includes Dr. Borchelt’s laboratory notebooks and grant materials.
“Documentary or physical evidence that is made contemporaneously with the inventive
process provides the most reliable proof that the inventor’s testimony has been
corroborated.” Sandt Tech., Ltd. v. Resco Metal & Plastics Corp., 264 F.3d 1344,
1350-51 (Fed. Cir. 2001) (citing Woodland Trust v. Flowertree Nursery, Inc., 148 F.3d
1368, 1373 (Fed. Cir. 1998)). Defendant’s version of events is buttressed by numerous
citations to Dr. Borchelt’s laboratory notebooks and grant materials. ECF No. 130 at
18-21, 32-33, 35-36. Defendant has shown that there is relevant documentary evidence
regarding the research activities of the Borchelt team that, coupled with Dr. Borchelt’s
statements, might be sufficient to establish conception before April 25, 1997.

       But the evidence in the record regarding conception by the Borchelt team is
mixed, with genuine disputes of material fact preventing the entry of summary judgment
for plaintiff. When such disputes exist, the “record will benefit from further factual
development.” Oney v. Ratliff, 182 F.3d 893, 897 (Fed. Cir. 1999). As informed by the
relevant law, the court must deny plaintiff’s Section 102(g) Motion.

               5.     Lack of Corroborating Evidence Challenge Waived

        Plaintiff raises a new argument in its reply brief, contending that the evidence of
Dr. Borchelt’s conception of the invention in Claims 7, 8, 10, and 11 of the ’094 patent
before April 25, 1997, fails as a matter of law because of a lack of corroborating
evidence. ECF No. 137 at 7-9, 11. According to plaintiff’s reply brief, “[p]rior
conception presents the special requirement of corroboration of any evidence provided by
an alleged inventor.” Id. at 6 (citing Price v. Symsek, 988 F.2d 1187, 1195 (Fed. Cir.
1993)). In this case, plaintiff states that “[n]o one, at all, corroborates such an invention
made by Borchelt et al” within the appropriate time-frame. Id. at 11. Plaintiff concludes
that “the absence of such corroboration is . . . fatal to the Government’s defense of prior
inventorship.” Id.

       Because this argument was not made until plaintiff filed its reply brief, it is
waived. See, e.g., Arakaki v. United States, 62 Fed. Cl. 244, 246 n.9 (2004) (“The court
will not consider arguments that were presented for the first time in a reply brief or after
briefing was complete.” (citing Novosteel SA v. United States, 284 F.3d 1261, 1274
(Fed. Cir. 2002); Cubic Def. Sys., Inc. v. United States, 45 Fed. Cl. 450, 467 (1999))). 3


3
       Even if this argument were not waived, the factual basis for plaintiff’s corroboration
argument is insufficiently developed, preventing the court from concluding that there are no
genuine disputes of material fact regarding the adequacy of the corroboration of the Borchelt

                                               10
       C.      Section 202 Motion (asserting that the United States does not enjoy a
               license to the invention under 35 U.S.C. § 202 (1994))

       Plaintiff’s Section 202 Motion addresses the issue of whether the United States
can defeat plaintiff’s infringement contentions by asserting a “government license” to the
invention. See ECF No. 118. When the government asserted various invalidity defenses
against the ’094 patent, defendant noted that its government license defense was not
specifically addressed in its brief. ECF No. 106 at 3 n.1. Plaintiff challenges defendant’s
government license defense, which is founded on the provisions codified at 35 U.S.C.
§ 202 (1994).

        Defendant’s citation to the legislation giving rise to section 202 is to the
Bayh-Dole Act, also known, more formally, as An Act to Amend the Patent and
Trademark Laws, Pub. L. No. 96-517, 94 Stat. 3015 (1980). ECF No. 131 at 22 & n.5.
In essence, the parties’ dispute focuses on whether there was a funding agreement
supplying federal funds from NIH to the Hardy/Duff team’s research activities before
April 25, 1997, so as to support, under section 202, a government license to the invention
in the ’094 patent.

       Defendant acknowledges that it bears the burden of proof on its affirmative
defense of a government license to the invention. Id. at 25. Defendant argues, however,
that summary judgment for plaintiff is not appropriate, here, “based on the numerous
issues of material fact, as the weight of the evidence strongly supports the government’s
position that National Institutes of Health (NIH) grant funds were used to develop the
claimed inventions of U.S. Patent No. 5,898,094 (the ’094 patent).” Id. at 6. Essential to
the government’s position is NIH Grant No. 1P01AG014633 (AG14633 grant), awarded
to the Mayo Clinic (Mayo), and an alleged subgrant, or subcontract, between Mayo and
USF. Id.

       In its motion, plaintiff asserts that the United States is not entitled to a license
under section 202, because there was no subcontract between Mayo and USF at the
relevant time. ECF No. 118 at 1-2, 17. Plaintiff argues that Dr. “Duff testified no such
subcontract, implied or otherwise, existed as of the first actual reduction to practice” of
the invention in April 1997. ECF No. 141 at 3. Plaintiff contends that the first
subcontract between Mayo and USF was dated November 8, 1997, too late to create the
government license alleged by defendant. ECF No. 136 at 5-11. Plaintiff concludes that
“[t]here are no material facts in dispute, the government bears the burden of this




team’s alleged conception of the invention before April 27, 1997. See, e.g., Berges v. Gottstein,
618 F.2d 771, 776 (C.C.P.A. 1980) (“[E]ach corroboration case must be decided on its own facts
with a view to deciding whether the evidence as a whole is persuasive.”).


                                               11
affirmative defense and speculation is insufficient to meet that burden and preclude
summary judgment.” ECF No. 141 at 3.

        The court agrees with defendant that genuine disputes of material fact preclude the
entry of summary judgment for plaintiff on its Section 202 Motion. The court begins
with the contract formation theories upon which the parties rely. The court then turns to
the disputed facts that are most relevant here. 4 The court observes, at the outset, that the
resolution of a summary judgment motion does not provide the court with an opportunity
to weigh evidence. See, e.g., Anderson, 477 U.S. at 255 (stating that “the weighing of the
evidence[] and the drawing of legitimate inferences from the facts are jury functions, not
those of a judge, whe[n] he is ruling on a motion for summary judgment”); Engage
Learning, Inc. v. Salazar, 660 F.3d 1346, 1355 (Fed. Cir. 2011) (noting that at the
summary judgment stage of proceedings, “the court’s function is not to make credibility
determinations and weigh the evidence so as to determine the truth, but rather to
determine whether a genuine factual dispute exists for trial”) (citing Anderson, 477 U.S.
at 249, 255); Ford Motor Co. v. United States, 157 F.3d 849, 854 (Fed. Cir. 1998) (“‘[A]t
the summary judgment stage the judge’s function is not himself to weigh the evidence
and determine the truth of the matter but to determine whether there is a genuine issue for
trial.’”) (quoting Anderson, 477 U.S. at 249) (alteration in original); Jay v. Sec’y of Dep’t
of Health & Human Servs., 998 F.2d 979, 983 (Fed. Cir. 1993) (noting that a judicial
officer may not “weigh conflicting evidence” to resolve a motion for summary
judgment).

               1.      Implied Contract Theories and the Alleged Mayo/USF Subcontract

        The government argues, and plaintiff does not dispute, that subcontracts may give
rise to government licenses in inventions, as may the award of federal grants, because
subcontracts are included in the definition of “funding agreements” to which the
provisions of section 202 apply. ECF No. 131 at 23 (citing 35 U.S.C. § 201(b) (1994));
see also ECF No. 118 at 12 (acknowledging that a subcontract between a federally
“funded party” and USF might give rise to a government license to an invention).
Indeed, the statutory definition of “funding agreement” refers to a “subcontract of any
type.” 35 U.S.C. § 201(b). Here, the parties dispute whether a subcontract existed
between Mayo, the grantee of the AG14633 grant, and USF before April 25, 1997.
Because there is no express contract in the record established by the parties, defendant
relies largely on the theories of implied in fact contracts and implied in law contracts to




4
       At this point in the proceedings, it is not necessary to explore each provision of section
202 that may be relevant to government licenses which arise when government funds have
supported research underlying the invention disclosed in a patent.


                                                12
support its contention that a subcontract existed between Mayo and USF in the relevant
time-frame. 5 ECF No. 131 at 26-27.

       Plaintiff argued, in its submission of recent authority (filed as a notice), that the
government is required to meet the contract formation test set forth in American Bankers
Association v. United States, 932 F.3d 1375 (Fed. Cir. 2019), “to demonstrate that such a
contract exists between the United States and a private party like USF.” ECF No. 138 at
1. This argument appears to have been abandoned by plaintiff because it is not
mentioned in plaintiff’s supplemental reply brief. See ECF No. 141. In any case,
American Bankers is not applicable to plaintiff’s Section 202 Motion because here the
government is alleging that a contract of some kind was formed between Mayo and USF,
not between the NIH and USF. See ECF No. 140 at 4 (stating that “there is no dispute
between the parties regarding any alleged government contract or license with a private
party”).

        In plaintiff’s supplemental reply brief, USF argues that any implied contract
formation between Mayo and USF would be governed by Estate of Winton v. Amos, 51
Ct. Cl. 284 (1916), aff’d in part, rev’d in part sub nom. Winton v. Amos, 255 U.S. 373
(1921). ECF No. 141 at 3. Indeed, according to plaintiff, the “essential requirements for
an implied contract remain unchanged from that date [1916] to this.” Id. The court does
not find Winton to be helpful here.

        The characteristics of implied in fact contracts and implied in law contracts are
firmly established in more recent binding precedent. An implied in fact contract “is one
‘founded upon a meeting of minds, which, although not embodied in an express contract,
is inferred, as a fact, from conduct of the parties showing, in the light of the surrounding
circumstances, their tacit understanding.’” Atlas Corp. v. United States, 895 F.2d 745,
754 (Fed. Cir. 1990) (quoting Porter v. United States, 496 F.2d 583, 590 (Ct. Cl. 1974)).
In another expression of the rule, “[b]efore a contract may be implied in fact, there must
be a meeting of the minds which is inferred from the conduct of the parties, and in the
light of the surrounding circumstances, shows their tacit understanding.” Somali Dev.
Bank v. United States, 508 F.2d 817, 822 (Ct. Cl. 1974) (citing Baltimore & Ohio R.R.
Co. v. United States, 261 U.S. 592 (1923)).

       Implied in law contracts, in contrast, typically sound in equitable principles,
provide “a recovery in the nature of quantum meruit or quantum valebant,” and rely on
the theories of “quasi-contract or unjust enrichment.” Lumbermens Mut. Cas. Co. v.
United States, 654 F.3d 1305, 1315-16 (Fed. Cir. 2011) (citations omitted). “The theory

5
        Defendant lists other potential theories which might establish a subcontract between
Mayo and USF, such as an express oral contract, or a satisfactorily proved “lost or missing
contract[].” ECF No. 131 at 26-27. Such theories, while potentially relevant, are not critical for
the resolution of plaintiff’s Section 202 Motion.


                                                13
[underlying a contract implied in law] is that if one party to a transaction provides goods
or services to the other party that the parties intended would be paid for, but the recipient
refuses to pay for them, the law will imply a contract for the recipient to pay the fair
value of what it has received.” Perri v. United States, 340 F.3d 1337, 1343 (Fed. Cir.
2003) (citing United States v. Amdahl Corp., 786 F.2d 387, 393 (Fed. Cir. 1986)).
Defendant contends that either a subcontract implied in fact, or a subcontract implied in
law, was formed between Mayo and USF. ECF No. 131 at 26-27, 34-35; ECF No. 140 at
4. The court now turns to the parties’ dispute regarding the evidence that might support
such theories.

              2.     Genuine Disputes of Material Fact

        Plaintiff argues that the absence of a written subcontract in the record, coupled
with evidence supporting plaintiff’s contention that no subcontract should be implied
absent a paper trail, show that there was no possibility that a subcontract between Mayo
and USF existed before April 25, 1997, as is required of funding agreements under
section 202. ECF No. 118 at 5-6, 13-17; ECF No. 136 at 3-12; ECF No. 141 at 1-5.
Further, plaintiff contends that the consortium agreement dated November 8, 1997, shows
that there was no earlier subcontract between Mayo and USF that disbursed funds from
the AG14633 grant to USF. See ECF No. 136 at 11 (“Since the funding for USF under
AG14633 could not have been received until the Funding Agreement [between Mayo and
USF] was adopted in November of 1997, the invention of the ’094 Patent, actually
reduced to practice no later than April 25, 1997 cannot give rise to a license to the
government under that patent pursuant to 35 U.S.C. § [2]02.”) (citing ECF No. 134-9
(Consortium Agreement between Mayo Foundation and University of South Florida)).
Finally, in a variety of ways, plaintiff attacks the evidence on which defendant relies for
its position. In analyzing plaintiff’s arguments, which are summarized here, the court
addresses the arguments in reverse order.

        First, the court is not persuaded that plaintiff has successfully challenged
defendant’s citations to evidence in the record. For example, plaintiff attempts to
discredit some of the testimony relied upon by defendant because it is recollection
proffered during deposition testimony, not documentation. See id. at 3 (describing the
testimony of Dr. David Morgan as “only a 20-year old recollection”). Yet plaintiff, too,
relies extensively on deposition testimony for its thesis that no implied contract existed
between Mayo and USF, through plaintiff’s citations to deposition transcripts in its briefs.
See id. at 7 & n.3, 8-10; see also ECF No. 118 at 8-11, 14; ECF No. 141 at 2, 4-5. Each
party relies on isolated statements in these depositions, and it is not appropriate, on
summary judgment, for the court to attempt to weigh the evidence the parties have
presented.

        Plaintiff also proffers its own interpretations of the evidence on which defendant
relies to support the government’s assertion that an implied contract existed between
Mayo and USF before April 25, 1997. Plaintiff, in effect, reinterprets that evidence in an

                                             14
effort to contradict the conclusions drawn by defendant. In one instance, plaintiff avers
that “[t]here is a simple, straightforward explanation that comports with the facts” related
to the funding of Dr. Marcia Gordon’s research on transgenic mice at USF. ECF No. 136
at 9. Yet, defendant presents its own reasonable explanation of the facts relevant to Dr.
Gordon’s funding that is supportive of defendant’s implied contract thesis. ECF No. 131
at 7 & n.2, 9-10, 14-20, 27-34. The court is not convinced that plaintiff’s interpretation
of the evidence is the only reasonable one. And, the court must accord all favorable
factual inferences to the government as it resists summary judgment. E.g., Dairyland
Power, 16 F.3d at 1202 (citations omitted). In sum, the evidence defendant has presented
in support of its implied contract theories is substantial and survives plaintiff’s attempts
to establish otherwise.

         Turning now to the consortium agreement signed on November 8, 1997, the court
cannot agree with plaintiff that this particular agreement is proof that no prior subcontract
between Mayo and USF existed. As defendant notes, “the existence of an agreement for
that [later] time period does not foreclose another agreement between Mayo and USF for
the use of AG14633 Grant funding for the period including April 1997.” ECF No. 140 at
5. Plaintiff urges the court to see the logic in the conclusions it draws from Dr. Morgan’s
deposition testimony discussing a USF accounting document, dated Auguspt 29, 1997, as
well as the consortium agreement between Mayo and USF, dated November 8, 1997.
ECF No. 136 at 10 (“The only explanation that is consistent with the facts both parties
recognize is that AG14633 was awarded to the Mayo Clinic in late 1996, but no
subcontract thereunder with USF, the ONLY source of Government/Mayo Clinic funding
for USF for that project, existed until November 8, 1997.”); see also id. at 7 n.4 (asserting
that plaintiff’s interpretation of the subcontracting activity between Mayo and USF is
“logical and consistent”). But even if plaintiff successfully proves its version of events at
trial, the court cannot ignore the hotly disputed issues concerning the record on summary
judgment.

      Plaintiff relies extensively on Dr. Morgan’s testimony regarding an accounting
document that preceded the November 8, 1997 consortium agreement between Mayo and
USF, but plaintiff has failed to provide a record citation for the court’s consideration.
ECF No. 118 at 10-11, 14; ECF No. 136 at 7 & n.4, 8-12. Defendant relies on a
combination of deposition testimony and documentary evidence related to USF
accounting records and the November 8, 1997 consortium agreement which tends to
support the existence of a subcontract between Mayo and USF before that date. See ECF
No. 131 at 14, 18-19; ECF No. 140 at 5-6. The evidentiary record relevant to the
November 8, 1997 consortium agreement between Mayo and USF is not free of conflict.
Nor does it foreclose the possibility that an earlier subcontract, implied or otherwise,
provided funding to USF from the AG14633 grant before April 25, 1997.

       Finally, the court addresses plaintiff’s overarching argument that the record before
the court, devoid of any written, express subcontract entered into by Mayo and USF


                                             15
before April 25, 1997, fails to fulfill the funding agreement requirements of section 202
and entitles plaintiff to summary judgment on defendant’s government license defense.
There does not appear to be much, if any, caselaw that directly addresses implied contract
theories as they might apply to funding agreements between a grantee and a subgrantee
that would satisfy section 202. And the Bayh-Dole Act does not appear to address the
issue directly. Cf. Bd. of Trustees of Leland Stanford Junior Univ. v. Roche Molecular
Sys., Inc., 583 F.3d 832, 845 (Fed. Cir. 2009) (“‘[T]he primary purpose of the Bayh-Dole
Act is to regulate relationships of small business and nonprofit grantees with the
Government, not between grantees and the inventors who work for them.’” (quoting Fenn
v. Yale Univ., 393 F. Supp. 2d 133, 141-42 (D. Conn. 2004))), aff’d, 563 U.S. 776
(2011).

        Plaintiff cites Madey v. Duke University, 413 F. Supp. 2d 601, 611-12 (M.D.N.C.
2006), for the proposition that the government must point to a funding agreement to
establish a government license defense under section 202, but the Madey decision
contains no further guidance that might be dispositive in this case. ECF No. 118 at 12.
Almost all of the other court decisions cited by plaintiff also fail to address the issue
before the court here. Id. at 16; ECF No. 136 at 2-3. The case most on point cited by
plaintiff is Ciba-Geigy Corp. v. Alza Corp., 804 F. Supp. 614 (D.N.J. 1992). ECF No.
136 at 5.

       According to the district court in Ciba-Geigy,

              Under 35 U.S.C. § 202(c), . . . a funding agreement must contain
       certain provisions. For example, a funding agreement must state that the
       contractor can elect to retain rights to the patent. Although, defendants have
       produced documents that show the inventors received money from federal
       agencies, no party has produced any documents that contain the provisions
       required by § 202(c).
804 F. Supp. at 628. Plaintiff interprets this construction of section 202 by the
Ciba-Geigy court to require a level of detail in the subcontract between Mayo and USF
that is incompatible with defendant’s implied contract theories. See ECF No. 136 at 5
(“The idea that somehow Mayo and USF reached an oral agreement of this complexity
and requiring a written response even though the contract itself is not in writing is a
non-starter.”). Defendant had no opportunity to respond to this argument because it was
raised in a reply brief.

       As defendant notes, however, there is an established protocol for the “Disposition
of rights,” 35 U.S.C. § 202, in federally-funded research and the patents arising from that
research. ECF No. 131 at 22-24. The protocol depends on regulations, standard contract
clauses, and agency policies to ensure compliance with the provisions of section 202. Id.
Moreover, as defendant points out, the evidence provided by the consortium agreement
between Mayo and USF dated November 8, 1997, which gives effect to the required


                                            16
provisions of section 202, shows that any subcontract between Mayo and USF for the
previous year would likely have included the same provisions required by section 202.
See id. at 23-24 & nn.6-8 (citing ECF No. 134-9 at 5; ECF No. 134-10 at 11; ECF No.
134-13 at 8, 12). In the federally-funded research context of 1996-97, the court sees no
categorical impediment to the formation of a subcontract between Mayo and USF before
April 25, 1997, that would satisfy section 202, perhaps through an implied contract,
because the terms essential to such subcontracts appear to the court to have been well-
established in the research university setting at that time.

       Aside from the documentary evidence relied upon by plaintiff and defendant, the
court notes that the parties rely on testimony from the same deponents to support their
arguments regarding the government license defense. Both parties rely on Dr. Morgan’s
deposition testimony. E.g., ECF No. 118 at 4; ECF No. 131 at 16. Both parties rely on
Dr. Gordon’s deposition testimony. E.g., ECF No. 131 at 19; ECF No. 136 at 7 n.3. In
addition, both parties rely on Dr. Stephen Snyder’s deposition testimony. E.g., ECF No.
118 at 14; ECF No. 131 at 13. Moreover, these excerpts of deposition testimony are
susceptible to different readings.

        The court has considered the conflicting evidence in the documents cited by the
parties and in the deposition testimony relied upon by the parties. This conflicting
evidence appears to be relevant to proving, or disproving, the existence of a funding
agreement between Mayo and USF before April 24, 1997. Because there are genuine
issues of material fact that prevent the entry of summary judgment, the court denies
plaintiff’s Section 202 Motion, ECF No. 118.

       D.     Effective Date Motion (asserting that the ’094 patent is entitled to an
              effective filing date of October 21, 1996)

       Plaintiff asserts that the ’094 patent, which was not filed until July 30, 1997,
should nonetheless benefit from an effective date, or priority date, of October 21, 1996.
See ECF No. 119 at 1-2. Plaintiff relies on the fact that the Hardy/Duff team filed U.S.
Provisional Patent Application No. 60/028,937 (the ’937 application) on October 21,
1996, and asserts that the ’937 application satisfies all of the criteria established by 35
U.S.C. § 119(e) (1994) and 35 U.S.C. § 112, ¶ 1 (1994). ECF No. 119 at 1-2, 17-18.
According to plaintiff, no material fact is in dispute and summary judgment should be
entered for plaintiff holding that the ’094 patent benefits from an effective date of
October 21, 1996. Id. at 2.

       Defendant disagrees. According to defendant, every claim in the ’094 patent relies
on a particular mutation, the APPswe transgene (sometimes known as the Swedish
mutation), but the APPswe transgenic mouse is not disclosed in the ’937 application.
ECF No. 106 at 13. Defendant also argues that as of October 21, 1996, any claims in the
’937 application were merely prophetic and were couched in conditional terms. Id.



                                             17
        The parties focus on two separate requirements of section 112, ¶ 1, the “written
description” requirement and the “enablement” requirement. See Ariad Pharm., Inc. v.
Eli Lilly & Co., 598 F.3d 1336, 1354 (Fed. Cir. 2010) (en banc) (reaffirming the Federal
Circuit’s “written description doctrine”); Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d
956, 963 (Fed. Cir. 2002) (holding that section 112 requires that a patent supply both a
written description of the invention and enablement so that others may practice the
invention (citing Vas Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991))).
Pursuant to this precedent, a patent must provide a “written description of the invention,”
and also must “enable one of skill in the art to make and use it.” Ariad, 596 F.3d at 1344.

        Here, in plaintiff’s terms, the only question is whether the ’937 application
“contains a written description of an enabling disclosure” of the invention described in
the claims of the ’094 patent. ECF No. 119 at 2. Both the written description and
enablement requirements must be met for plaintiff to benefit from the October 21, 1996
effective date. As explained infra, disputes of material fact foreclose the entry of
summary judgment for plaintiff on the effective date issue.

              1.     Written Description

                     a.      Relevant Case Law

       The written description requirement, in order for the patentee to obtain an earlier
effective date based on a provisional patent application, is perhaps most succinctly
summarized in this statement of the law by the Federal Circuit:

       [F]or the non-provisional utility [patent] application to be afforded the
       priority date of the provisional application, . . . the written description of the
       provisional must adequately support the claims of the non-provisional
       application.

New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294 (Fed. Cir. 2002)
(citing 35 U.S.C. § 119(e)(1)). For an explanation of the written description requirement
in section 112, ¶ 1, the following passage from another Federal Circuit decision is
informative:

       We have held that the written description requirement with respect to
       particularly claimed subject matter is met if the specification shows that the
       stated inventor has in fact invented what is claimed, that he had possession
       of it. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991).
       We have stated that possession is shown by disclosure in the patent. Ariad,
598 F.3d at 1351 (“[T]he hallmark of written description is disclosure . . . the
       test requires an objective inquiry into the four corners of the specification
       from the perspective of a person of ordinary skill in the art.”).



                                              18
AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1299
(Fed. Cir. 2014) (alteration in original). The court observes that much of the controversy
here is focused on the evidence, or lack of evidence, that is in the record before the court
regarding the knowledge and understanding of a person of ordinary skill in the art of AD
research at the time the ’937 application was filed.

        In the context of a dispute over a priority date that might be established by a
provisional patent application, “[t]he written description requirement of 35 U.S.C. § 112
¶ 1 is a question of fact.” Cordis Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1331-32 (Fed.
Cir. 2009) (citation omitted). This court must deny a summary judgment motion
claiming the earlier effective date if there is “a triable issue as to whether the provisional
application’s disclosure was adequate.” Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595
F.3d 1340, 1359 (Fed. Cir. 2010). The state of the scientific art, at the time the
provisional application was filed, is a key inquiry. See, e.g., Capon v. Eshhar, 418 F.3d
1349, 1358 (Fed. Cir. 2005) (“The ‘written description’ requirement must be applied in
the context of the particular invention and the state of the knowledge.”).

        On summary judgment, all factual inferences are seen in the light most favorable
to the non-moving party—here, the government. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587-88 (1986) (citation omitted). Plaintiff also bears the
burden of coming forward with evidence supporting its proposed priority date. See Tech.
Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1327 (Fed. Cir. 2008) (describing the
patentee’s burden as “to show not only the existence of the earlier application, but why
the written description in the earlier application supports the [patent’s] claim”). The
government, however, bears the ultimate burden of persuasion on its invalidity defenses,
some of which depend on the priority date of the ’094 patent. Id. at 1327-28. Thus, the
ultimate burden of persuasion for the government’s challenge to the written description of
the ’937 application remains with the government. Id.

                      b.      Genuine Disputes of Material Fact

       There are a great number of disputed facts and numerous contested legal
conclusions in the parties’ briefing of plaintiff’s Effective Date Motion. The court will
briefly note here some of the parties’ areas of disagreement that focus on the question of
whether the ’937 application meets the written description requirement. 6 For the court,

6
        The court will not address—beyond this mention—a cursory comment in plaintiff’s reply
brief. In the conclusion section of that brief, plaintiff asserts that “[t]he Government concedes
that the ’937 Application otherwise meets the test for a constructive reduction to practice.” ECF
No. 135 at 13. There is no page citation indicating where this alleged concession occurred in
defendant’s brief, there is no explanation of the term “constructive reduction to practice,” and
there is no citation to precedent as to the significance of a “constructive reduction to practice.”
This comment on the final page of plaintiff’s reply brief, to the extent that it contains a legal
argument, is inadequately developed and thus, unpersuasive. Moreover, any argument contained

                                                19
however, the primary concern is the paucity of relevant evidence going to the state of
knowledge in AD research in October 21, 1996, and, more specifically, the lack of
evidence that would establish a person of ordinary skill in the art’s understanding of the
’937 application at that moment in time.

        One of the areas of dispute between the parties is whether the ’937 application
demonstrates that the Hardy/Duff team already possessed the invention that is disclosed
in the ’094 patent. Defendant relies on the New Railhead and Ariad opinions, as well as
on Lockwood v. American Airlines, 107 F.3d 1565, 1572 (Fed. Cir. 1997), to emphasize
the importance of the “possession of the invention” aspect of the written description
requirement. ECF No. 132 at 19-20. Based on the record evidence of the Hardy/Duff
team’s research efforts in 1996-97, and the purported “equivocation” in the ’937
application regarding the type of APP transgene that would be useful in doubly
transgenic mice, defendant concludes that the ’937 application does not show that the
Hardy/Duff team possessed the invention of the ’094 patent on October 21, 1996. Id. at
22, 24-25.

       In its reply brief, plaintiff acknowledges that Ariad is a “landmark decision on
written description.” ECF No. 135 at 5. Plaintiff also asserts that “[i]n October of 1996,
no one had yet prepared and measured such mice” as are claimed in the ’937 application
and the ’094 patent. Id. at 12. The court does not find in plaintiff’s reply brief, however,
any direct rebuttal of defendant’s “possession of the invention” argument.

        Plaintiff in its reply brief makes passing, and sometimes cryptic, references to
various holdings of the Federal Circuit. The referenced holdings might have some
relevance to the “possession of the invention” inquiry, but plaintiff has failed to explain
the relevance of its citations to caselaw. For example, plaintiff’s analysis of the written
description requirement, in the context of the ’937 application, contains these statements
of the law:

       “[T]here is no requirement that the disclosure contain[] [‘]either examples or
       an actual reduction to practice.[’]” Alcon Research Ltd.[] v. Barr Labs[.],
       Inc.[,] 745 F.3d 1180, 11[90-]91 (Fed. Cir. 2014) [(citations omitted)].

       The specific name APPswe is not required. Nor was an actual example
       required—Falko[-]Gunter [Falkner] v. Inglis, 448 F.3d 1357, 1366 (Fed. Cir.
       2006).




therein is also deemed waived because it was not raised before plaintiff filed its reply brief.
Arakaki, 62 Fed. Cl. at 246 n.9 (citations omitted).


                                                 20
       Importantly, there is no need to explain in detail that which is known in the
       prior art. Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1534 (Fed.
       Cir. 1987).

ECF No. 135 at 2, 6. To these statements could be added a statement of the law cited in
plaintiff’s opening brief, ECF No. 119 at 11, although the court quotes the original source
material here on the topic of the “written description” test:

       This test requires an “objective inquiry into the four corners of the
       specification from the perspective of a person of ordinary skill in the art.”
       Given this perspective, in some instances, a patentee can rely on information
       that is “well-known in the art” to satisfy written description.

Streck, Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d 1269, 1285 (Fed. Cir. 2012)
(quoting Boston Sci. Corp. v. Johnson & Johnson, 647 F.3d 1353, 1366 (Fed. Cir. 2011)
and Ariad, 598 F.3d at 1351).

        Although plaintiff’s position on the “possession of the invention” inquiry is less
than transparent, the court assumes that defendant and plaintiff are not perfectly in
agreement as to this aspect of the written description requirement, insofar as when the
requirement is applied to the ’937 application. The parties do appear to agree with the
court, however, that the perspective of the person of ordinary skill in the art is a key
component of this inquiry. Here, as discussed infra, that perspective remains largely
unexplored in the record currently before the court. Defendant correctly states, therefore,
that there is a genuine dispute of material fact, because it is not certain that the ’937
application demonstrates possession of the invention ultimately claimed in the ’094
patent. ECF No. 132 at 25.

       The other principal dispute between the parties, a dispute that sounds in both fact
and law, is whether the doubly transgenic mouse in the ’937 application is adequately
described so as to meet the written description requirement. In this regard, both parties
reference caselaw that addresses the “genus vs. species” issue.

       In the words of the Federal Circuit, a genus/species problem may invalidate patent
claims that are challenged in litigation: “We have . . . h[e]ld claims invalid in cases
where a patent’s written description disclosed certain subject matter in terms of a broad
genus but its claims specified a particular subgenus or species contained therein.”
Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1346 (Fed. Cir.
2013). “On the other hand, in some cases, broad or generic disclosures can adequately
describe particular constituent species.” Id. at 1347. The parties dispute whether the
’937 application avoids the genus/species problem and contains an adequate written
description.

       Plaintiff’s initial argument in this regard is found in its opening brief:


                                              21
       [I]t was not necessary for Karen Duff, who wrote the provisional application,
       to specifically write into the provisional patent application instructions to the
       reader to employ the APPswe expressing mouse of Hsiao et al, (Ex. 13), it
       was sufficient to note that the reference, familiar to those of skill in the art,
       described a suitable APP mutation for the invention. Any APP mutation
       would work, the Swedish mutation was the one available at the time, so Duff
       referenced the prior art disclosure of that particular mouse.

ECF No. 119 at 11 (citing ECF No. 121-13) (Hsiao article). Defendant responded that
“USF’s argument rests on the false premise that disclosure of a genus necessarily satisfies
the written description requirement of a claimed species.” ECF No. 132 at 23.

       Plaintiff’s rebuttal argument in this regard is presented in its reply brief. The
relevant excerpts of that argument are as follows:

       The ’937 Application identifies three APP transgenes as suitable for use, and
       the ’094 Patent confines its claims to one of those three transgenes. It is not
       a violation of the written description requirement to describe multiple
       inventions in a patent specification if you claim only one of those described.

       ....

       Here—the ’937 Application identifies the one and only species at issue by
       name and provides full disclosure of the mice and mutation in question. The
       Hsiao article in question is Ex. 13. It identifies the precise mutation in
       question, how it was introduced into the mice, and the characteristics of the
       resulting singly transgenic mice. The claims of the ’094 Patent, with respect
       to the APP transgene—have no generic scope—they recite, in each and every
       claim, the species of APP transgene required—the APPswe transgene. That
       same transgene is identified in the ’937 Application. It is fully described.

ECF No. 135 at 5-6. The logical thread of plaintiff’s argument regarding the
genus/species problem is not easy to discern.

        Even if the court were certain that it has correctly interpreted plaintiff’s reply
brief, plaintiff’s position is not, in the court’s view, sufficiently grounded in the
perspective of a person of ordinary skill in the art. See Ariad, 598 F.3d at 1351 (requiring
that the written description in a patent be measured by what would have been recognized
therein by persons of ordinary skill in the art; see also Novozymes, 723 F.3d at 1346
(applying this principle in Ariad to the genus/species issue).

        What is lacking in the record before the court is testimony that parses the language
of the ’937 application from the perspective of the person of ordinary skill in the art.
Without this perspective, the court cannot determine whether the genus/species problem


                                              22
has been avoided by the ’937 application and the claims in the ’094 patent, in light of the
specific references to APP mice therein. Defendant argues, generally, that the language
of the ’937 application is somewhat ambiguous and equivocal, ECF No. 132 at 22, but
what the person of ordinary skill in the art might have discerned in the ’937 application
cannot be determined on the record currently before the court. In other words, genuine
disputes of material fact prevent the court from finding that the written description
requirement of 35 U.S.C. § 112, ¶ 1 has been met, or not met, by the ’937 application.

        Finally, the court must disagree with plaintiff that the deposition testimony of Dr.
Borchelt, as cited in plaintiff’s Effective Date Motion briefing, resolves any of the
genuine disputes of material fact regarding the ’937 application’s written description.
Plaintiff relies, almost exclusively, on three short colloquys between plaintiff’s counsel
and Dr. Borchelt during his deposition. See ECF No. 119 at 5 (citing ECF No. 121-2 at
21-22, 25); ECF No. 135 at 3 (citing ECF No. 121-2 at 21), 9 (citing ECF No. 121-2 at
25), 10 (citing ECF No. 121-2 at 22). Defendant argues that plaintiff “improperly relies
on the out-of-context testimony of Dr. David Borchelt to establish and provide the
perspective of the hypothetical person of ordinary skill in the art.” ECF No. 132 at 6.
Even though Dr. Borchelt might be able to provide important testimony on the topic of
the perspective of a person of ordinary skill in the art reading the ’937 application, the
excerpts of his testimony cited by plaintiff do not provide a clear picture of that
perspective on either the “possession of the invention” issue or the genus/species issue.

        As defendant notes, Dr. Borchelt’s comments during his deposition have been
distorted by plaintiff. His testimony as to the credentials of an AD researcher working
with transgenic mice is simply that, not an analysis of the ’937 application from the
perspective of a person of ordinary skill in the art. See ECF No. 132 at 8 (stating that Dr.
Borchelt “was never asked about the level of ‘ordinary’ skill in the art, nor indicated that
he was addressing that topic in any way”), 27 (stating that “it is wholly inappropriate to
rely on Dr. Borchelt’s deposition response as a crude substitute for a factual finding on
the level of ordinary skill in the art”). Similarly, when asked about the procedure that
could be discerned in the ’937 application, he did not provide testimony as to what the
specification in that document would have meant at that time from the perspective of a
person of ordinary skill in the art. See id. at 9 (“Dr. Borchelt’s personal testimony . . .
fails to establish how the general disclosure of the provisional application would be
understood by one of ordinary skill in the art.”). Moreover, other statements in Dr.
Borchelt’s testimony, that were not quoted by plaintiff, appear to contradict the
inferences that plaintiff draws from its cited excerpts of Dr. Borchelt’s deposition. Id. at
16 (citing ECF No. 121-2 at 84).

       In sum, the court must agree with defendant that Dr. Borchelt’s excerpted
testimony, and the other evidence relied upon by plaintiff, does not permit the entry of
summary judgment as to the sufficiency of the written description in the ’937 application.
See id. at 27 (“Rather than proffer independent expert testimony specifically addressing


                                             23
the ordinary skill level, USF relies on personal and out-of-context deposition testimony
of Dr. Borchelt to supply this” factual evidence going to the “sufficiency of the [’937]
Application’s disclosure”). Although plaintiff relies on various statements in Dr.
Borchelt’s deposition, pieced together, as a substitute for the perspective of a person of
ordinary skill in the art on the ’937 application, ECF No. 135 at 9-12, the court agrees
with defendant that the factual record before the court contains, at a minimum, genuine
disputes of material fact regarding the written description requirement.

        Plaintiff has attempted to construct the perspective of a person of ordinary skill in
the art out of various statements in Dr. Borchelt’s deposition testimony, held together by
attorney argument. That attorney argument, however, is not moored in expert testimony
that clearly addresses the crux of the written description dispute. “Unsubstantiated
attorney argument regarding the meaning of technical evidence is no substitute for
competent, substantiated expert testimony. It does not, and cannot, support [the
movant’s] burden on summary judgment.” Invitrogen, 429 F.3d at 1068.

         Absent the perspective of a person of ordinary skill in the art on the ’937
application, the sufficiency of the written description of the invention in the ’937
application, as measured by the standard set forth in section 112, ¶ 1 and relevant binding
precedent, is a triable issue that cannot be resolved on summary judgment.

              2.     Discussion of Enablement Dispute Not Required

        Plaintiff notes that the en banc Ariad opinion is a “landmark decision.” ECF No.
135 at 5. The Ariad decision makes clear that both an adequate written description and
enablement are required by section 112, ¶ 1. See Ariad, 598 F.3d at 1348 (agreeing with
the parties in that appeal that if the written description requirement is not met, the claim
“fails regardless [of] whether one of skill in the art could make or use the claimed
invention”) (citations omitted). In other words, without an adequate written description,
a patent will not survive a challenge based on section 112, ¶ 1, whether or not the
enablement criteria is satisfied. Cf. Enzo Biochem, 323 F.3d at 963 (holding that section
112, ¶ 1 requires that a patent satisfy both the written description and enablement
requirements) (citing Vas-Cath, 935 F.2d at 1563); see also Ariad, 598 F.3d at 1340,
1358 (finding a patent to be invalid based solely on the written description requirement of
section 112, ¶ 1).

       Thus, there is no need to determine whether the ’937 application meets the
enablement requirement of section 112, ¶ 1 as a matter of law, because genuine disputes
of material fact as to the written description requirement, alone, prevent the entry of
summary judgment in favor of plaintiff on its Effective Date Motion. See, e.g.,
McDavid, Inc. v. Nike USA, Inc., 892 F. Supp. 2d 970, 986 (N.D. Ill. 2012) (finding a
patent invalid due to the written description requirement in 35 U.S.C. § 112, ¶ 1, even
though the patent met the enablement requirement) (footnotes omitted); Lift-U v. Ricon
Corp., No. 10-CV-01850-LHK, 2011 WL 5118634, at *4 (N.D. Cal. Oct. 28, 2011)


                                             24
(“Because . . . the Court finds these claims invalid for lack of sufficient written
description, it need not reach Defendants’ arguments that the ’433 Patent is invalid for
lack of enablement.” (citing Ariad, 598 F.3d at 1351)).

      As defendant persuasively argues, plaintiff’s Effective Date Motion must be
denied because,

       [a]t a minimum, there are significant issues of fact as to: 1) how the ’937
       Application’s disclosure would be understood by one of ordinary skill at the
       time; and 2) whether its disclosure satisfies the written description
       requirement for the inventions later claimed in the ’094 patent.

ECF No. 132 at 22-23. The court finds that genuine disputes of material fact prevent a
ruling, on summary judgment, that the ’094 patent benefits from an effective date of
October 21, 1996. Therefore, plaintiff’s Effective Date Motion, ECF No. 119, is denied.

IV.    Conclusion

       Accordingly, for the foregoing reasons,

       (1)    Plaintiff’s motion for partial summary judgment, ECF No. 116, is DENIED
              as moot;

       (2)    Plaintiff’s motion for partial summary judgment, ECF No. 117, is
              DENIED;

       (3)    Plaintiff’s motion for partial summary judgment, ECF No. 118, is
              DENIED;

       (4)    Plaintiff’s motion for partial summary judgment, ECF No. 119, is
              DENIED; and

       (5)    On or before January 10, 2020, the parties shall CONFER and FILE a
              joint status report which proposes a detailed revision to the litigation
              schedule set forth in the court’s order of January 31, 2019, ECF No. 127.
              The proposed litigation schedule shall propose specific calendar deadlines
              for the expert discovery contemplated by the parties.

       IT IS SO ORDERED.




                                            25
 s/Patricia E. Campbell-Smith
 PATRICIA E. CAMPBELL-SMITH
 Judge




26